--------------------------------------------------------------------------------


Exhibit 10.24




EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is by and between Blackstone
Medical, Inc., a Massachusetts corporation (the “Company”), and Matthew V.
Lyons, an individual (the “Executive”).


PRELIMINARY STATEMENTS


A.    The Company and the Executive are parties to a previous Employment
Agreement effective January 1, 2004 (the “Prior Agreement”), but desire to
terminate the Prior Agreement and enter into this written Agreement to
memorialize the new terms of their relationship in light of the Company’s merger
with New Era Medical Corp., as delineated in the Agreement and Plan of Merger
dated on or about August 4, 2006 (the “Merger Agreement”). This Agreement shall
become effective on the date of closing of the merger delineated in the Merger
Agreement (the “Effective Date”). In the event that the merger delineated in the
Merger Agreement does not close, then this Agreement shall have no effect and
the Company and the Executive will continue with their obligations and
relationship terms memorialized in the Prior Agreement.


B.    The Executive understands and agrees that the Executive’s entry into this
Agreement is a material inducement and condition to the execution and delivery
of the Merger Agreement by the parties to the Merger Agreement.


C.    The Executive desires to render such services, upon the terms and
conditions contained herein.


D.    The Company and the Executive agree and acknowledge that pursuant to this
Agreement the Executive will receive consideration and other benefits over and
above that which he was entitled to receive under the Prior Agreement and over
and above that which he would otherwise be entitled to receive as compensation
for services performed for the Company.
 
The parties, intending to be legally bound, hereby agree as follows:
 
I.    EMPLOYMENT AND DUTIES


1.1   Duties. The Company hereby employs the Executive as an employee, and the
Executive agrees to be employed by the Company, upon the terms and conditions
set forth herein. While serving as an employee of the Company, the Executive
shall serve as President - Orthofix Spine. The Executive shall have such power
and authority and perform such duties, functions and responsibilities as are
associated with and incident to such position, and as the Company may from time
to time require of him.

1

--------------------------------------------------------------------------------



1.2   Services. During the Term (as defined in Section 1.3), and excluding any
periods of vacation, sick leave or disability, the Executive agrees to devote
his full business time, attention and efforts to the business and affairs of the
Company. During the Term, it shall not be a violation of this Section 1.2 for
the Executive to (a) serve on civic or charitable boards or committees (but not
corporate boards), (b) deliver lectures or fulfill speaking engagements or (c)
manage personal investments, so long as such activities do not interfere with
the performance of the Executive’s responsibilities in accordance with this
Agreement. The Executive must request the Company’s prior written consent to
serve on a corporate board, which consent shall be at the Company’s reasonable
discretion and only so long as such service does not interfere with the
performance of his responsibilities hereunder.


1.3   Term of Employment. The term of this Agreement shall commence on the
Effective Date and shall continue until a date two years after the Effective
Date (the “Term”) unless sooner terminated or extended as provided hereunder. In
the event that the Executive continues to be employed by the Company after the
Term, unless otherwise agreed by the parties in writing, such continued
employment shall be on an at-will basis upon terms agreed upon at such time
without regard to the terms and conditions of this Agreement and this Agreement
shall be deemed terminated at the end of the Term, regardless of whether such
employment continues at-will, other than Articles VI and VII, which shall
survive the termination or expiration of this Agreement for any reason.


II.    COMPENSATION
 
2.1   General.  The Base Salary (as defined in Section 2.2) and the Incentive
Compensation (as defined in Section 2.3.) payable to the Executive hereunder, as
well as any other compensation (if any), shall be determined from time to time
by the Company and paid pursuant to the Company’s customary payroll practices or
in accordance with the terms of any applicable Company policies, written plans,
or written agreements. The Company shall pay the Executive in cash, in
accordance with the normal payroll practices of the Company, the base salary and
Incentive Compensation set forth below. The Company may also withhold from any
of the Executive’s compensation, in whatever form, under this Agreement any
amount required by law or necessary for the Executive’s elected participation in
any Company benefit plan(s).


2.2   Base Salary. The Executive shall be paid a base salary (“Base Salary”) of
no less than $21,666.67 per month ($260,000.00 on an annualized basis) while he
is employed by the Company during the Term; provided, however, that nothing
shall prohibit the Company from reducing the Base Salary as part of an overall
cost reduction program that affects all senior executives of the Company and
does not disproportionately affect the Executive, so long as such reductions do
not reduce the Base Salary to a rate that is less than 90% of the minimum Base
Salary amount set forth above (or, if the minimum base salary amount has been
increased during the Term, 90% of such increased amount).


2.3   Bonus or other Incentive Compensation. With respect to each fiscal year of
the Company during the Term, the Executive shall be eligible to receive annual
bonus compensation in an amount based on reasonable goals for the earning of
such compensation as may be determined by the Company from time to time (the
“Goals”). Amounts that may be earned upon attainment of all reasonably
achievable annual Goals will be targeted to equal not less than 40% of the
annual base salary in such fiscal year. The amount of any actual payment under
this Section 2.3 will depend upon the achievement (or not) of the various
performance metrics comprising the Goals. If employed for a partial year, the
Executive shall be eligible to receive only a pro rata portion of any bonus
amounts annualized for that year. Amounts payable under this Section 2.3 shall
be determined by the Company, at its sole discretion, and shall be payable no
later than two and one-half months after the end of such fiscal year. In
addition, the Executive shall be eligible to receive such additional bonus or
incentive compensation as the Company may establish from time to time in its
sole discretion. Any bonus or incentive compensation under this Section 2.3 or
otherwise is referred to herein as “Incentive Compensation.”

2

--------------------------------------------------------------------------------



III.    EMPLOYEE BENEFITS


3.1   General. Subject only to any post-employment rights under Article V, so
long as the Executive is employed by the Company pursuant to this Agreement, he
shall be eligible for the following benefits to the extent generally available
to senior executives of the Company or by virtue of his position, tenure, salary
and other qualifications. Any eligibility shall be subject to and in accordance
with the terms and conditions of the Company’s benefits policies and applicable
plans (including as to deductibles, premium sharing, co-payments or other
cost-splitting arrangements).


3.2   Savings and Retirement Plans. The Executive shall be entitled to
participate in, and enjoy the benefits of, all savings, pension, salary
continuation and retirement plans, practices, policies and programs available to
senior executives of the Company.


3.3   Welfare and Other Benefits. The Executive and/or the Executive’s eligible
dependents, as the case may be, shall be entitled to participate in, and enjoy
the benefits of, all welfare benefit plans, practices, policies and programs
provided by the Company and other benefits at a level that is available to other
senior executives of the Company.


3.4   Vacation. The Executive shall be entitled to 3 weeks paid vacation per
12-month period.


3.5   Car Allowance. The Executive shall be entitled to a car allowance of
$900.00 per month while he is employed by the Company during the Term on the
same basis as other employees of the Company.


3.6   Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable business-related expenses incurred by the Executive in
performing his duties under this Agreement. Reimbursement of the Executive for
such expenses will be made upon presentation to the Company of expense vouchers
that are in sufficient detail to identify the nature of the expense, the amount
of the expense, the date the expense was incurred and to whom payment was made
to incur the expense, all in accordance with the expense reimbursement
practices, policies and procedures of the Company.

3

--------------------------------------------------------------------------------



3.7   Key Man Insurance. The Company shall be entitled to obtain a “key man” or
similar life or disability insurance policy on the Executive, and neither the
Executive nor any of his family members, heirs or beneficiaries shall be
entitled to the proceeds thereof. Such insurance shall be available to offset
any payments due to the Executive pursuant to Section 5.1 of this Agreement due
to his death or Disability.


IV.    TERMINATION OF EMPLOYMENT
 
4.1   Termination by Mutual Agreement. The Executive’s employment may be
terminated at any time during the Term by mutual written agreement of the
Company and the Executive.


4.2   Death. The Executive’s employment hereunder shall terminate upon his death
and no further compensation will be due to the Executive except for the
Executive’s unpaid Base Salary owed through the employment termination date.
 
4.3   Termination Without Cause. The Company may terminate the Executive’s
employment at any time during the Term without Cause by delivering to the
Executive a Notice of Termination 30 days in advance of the date of termination;
provided that as part of such notice the Company may request that the Executive
immediately tender the resignations contemplated by Section 4.8 and otherwise
cease performing his duties under the Agreement. The Notice of Termination need
not state any reason for termination and such termination can be for any reason
or no reason. The date of termination shall be the date set forth in the Notice
of Termination.
 
4.4   Termination With Cause. The Company may, by delivering to the Executive a
Notice of Termination, effective as of the date listed on the Notice of
Termination, terminate Executive’s employment at any time for Cause. For
purposes of this Agreement, “Cause” shall mean the following: (i) if the
Executive should be convicted of or pleads nolo contendre to any felony offense
or to a crime that the Company determines, in its sole discretion, is crime of
moral turpitude (whether or not a felony); (ii) if the Executive should commit
misconduct or violate any law in connection with the performance of any of the
Executive’s duties, including, without limitation, (a) misappropriation of funds
or property of the Company or any of its affiliates or customers, (b) securing
or attempting to secure personally any profit in connection with any transaction
entered into on behalf of the Company or any of its affiliates, or (c) making
any material misrepresentation to the Company or any of the Company’s
affiliates; (iii) the Executive’s violation of or failure to comply with any
written Company policy; (iv) the Executive’s material breach of any term of this
Agreement; (v) the Executive’s unacceptable work performance; and (vi) if the
Executive gives any oral or written notice of resignation or provides a Notice
of Termination based on the Voluntary Termination provision in Section 4.6. The
Company shall not have Cause to terminate the Executive’s employment under
sub-sections (iii), (iv), or (v) of this Section 4.4 unless and until the
Company provides written notice to the Executive identifying the Executive’s
alleged violation of policy, breach of this Agreement, or unacceptable work
performance and the Executive fails to cure such violation of policy, breach of
this Agreement, or unacceptable work performance within 30 days. If the
Executive’s employment is terminated for Cause, no further compensation will be
due the Executive except for the Executive’s unpaid Base Salary owed through the
employment termination date.

4

--------------------------------------------------------------------------------



4.5   Expiration of the Term. The Executive’s employment under this Agreement
shall terminate automatically at the expiration of the Term of the Agreement and
no further compensation will be due to the Executive except for any of the
Executive’s unpaid compensation under this Agreement owed through the employment
termination date.


4.6   Voluntary Termination. The Executive may voluntarily terminate his
employment at any time during the Term by delivering to the Company a Notice of
Termination at least 90 days in advance of the date of termination (a “Voluntary
Termination”). A Voluntary Termination in compliance with this Section 4.6 shall
not be considered a breach of this Agreement. The Company may shorten the
notification period under this Section 4.6 by terminating the Executive for
Cause. If the Executive’s employment is terminated under this Section 4.6, no
further compensation will be due the Executive except for the Executive’s unpaid
Base Salary owed through the employment termination date.


4.7   Notice of Termination. Any termination of employment under this Agreement
by the Company or the Executive requiring a notice of termination shall require
delivery of a written notice by one party to the other party (a “Notice of
Termination”). A Notice of Termination must indicate the specific termination
provision of this Agreement relied upon and the date of termination. It must
also set forth in reasonable detail the facts and circumstances claimed to
provide a basis for such termination, other than in the event of a Voluntary
Termination or termination without Cause. The date of termination specified in
the Notice of Termination shall comply with the time periods required under this
Article IV, and may in no event be earlier than the date such Notice of
Termination is delivered to or received by the party getting the notice. If the
Executive fails to include a date of termination in any Notice of Termination he
delivers, the Company may establish such date in its sole discretion.


4.8   Resignations. Upon ceasing to be an employee of the Company for any
reason, the Executive agrees to immediately tender written resignations to the
Company with respect to all officer and director positions he may hold at that
time with the Company or any of its parents, subsidiaries, or affiliated
companies.


V.    SEVERANCE BENEFITS


5.1   Severance Benefits Applicable Only to Termination Without Cause. If at any
time during the Term the Executive’s employment with the Company is terminated
pursuant to Section 4.3, the Executive shall be entitled to the following only:


(a)    any unpaid Base Salary and accrued unpaid vacation then owing through the
date of termination.


(b)    a one-time lump sum severance payment in an amount equal to 90 days of
the Executive’s Base Salary. The lump sum severance payment shall be paid within
60 days after the date of termination; provided, however, that such payment
shall be delayed until the first day of the seventh month following the date of
termination if the payment would otherwise be expected to trigger imposition of
the additional tax under Section 409A.1
 



--------------------------------------------------------------------------------

1 For purposes of this Agreement, “Code” shall mean the Internal Revenue Code of
1986, as amended and “Section 409A” shall mean Section 409A of the Code and
regulations promulgated thereunder (and any similar or successor federal or
state statute or regulations).

5

--------------------------------------------------------------------------------




5.2   Release. The Company’s obligation to pay or provide, within 60 days after
the date of termination, any benefits to the Executive in Section 5.1(b) or
Section 5.1(c) is expressly subject to the requirements and pre-conditions that:
(a) within the 60 day period after the date of termination, the Executive signs
a release agreement (“Release Agreement”) that the Company will provide and that
is in a form acceptable to the Company in which Executive releases any possible
claims against the Company and all of its parents, divisions, subsidiaries,
affiliates, and related companies, and their present and former agents,
employees, officers, directors, attorneys, stockholders, plan fiduciaries,
successors, and assigns; and (b) within the 60 day period after the date of
termination, any revocation period in the Release Agreement (if any) has expired
without Executive’s revocation. If either (a) or (b) of this Section 5.2 does
not occur within the 60 day period after the date of termination, the Executive
will forfeit all rights to any payments or benefits provided for under Section
5.1(b) and/or Section 5.1(c).


5.3   Other Benefits. Except as expressly provided otherwise in this Article V,
the provisions of this Agreement shall not affect the Executive’s participation
in, or terminating distributions and vested rights under, any pension,
profit-sharing, insurance or other employee benefit plan to which the Executive
is entitled pursuant to the terms of such plans, or expense reimbursements he is
otherwise entitled to under Section 3.6. 


5.4   Adjustments Due to Excise Tax.


(a)    If it is determined that any amount or benefit to be paid or payable to
the Executive under this Agreement or otherwise in conjunction with his
employment (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise in conjunction with his employment)
would give rise to liability of the Executive for the excise tax imposed by Code
Section 4999, as amended from time to time, or any successor provision (the
“Excise Tax”), then the amount or benefits payable to the Executive (the total
value of such amounts or benefits, the “Payments”) shall be reduced to the
extent necessary so that no portion of the Payments to the Executive is subject
to the Excise Tax.


(b)   In the event it is determined that the Excise Tax may be imposed on the
Executive prior to the possibility of any reductions being made pursuant to
Section 5.4(a), the Company and the Executive agree to take such actions as they
may mutually agree in writing to take to avoid any such reductions being made
or, if such reduction is not otherwise required by Section 5.4(a), to reduce the
amount of Excise Tax imposed.

6

--------------------------------------------------------------------------------



VI.    PROTECTIVE PROVISIONS


6.1   Restriction on Competition. This Agreement incorporates by reference
Section 6.14 of the Merger Agreement. Executive agrees to comply with the terms
of Section 6.14 of the Merger Agreement.


6.2   No Solicitation. This Agreement incorporates by reference Section 6.15 of
the Merger Agreement. Executive agrees to comply with the terms of Section 6.15
of the Merger Agreement.


6.3   Confidential Information. During the period of the Executive’s employment
with the Company and at all times thereafter, the Executive shall hold in
secrecy for the Company all Confidential Information2 that may come to his
knowledge, may have come to his attention or may have come into his possession
or control while employed by the Company (or otherwise performing services for
any affiliated company). Notwithstanding the preceding sentence, the Executive
shall not be required to maintain the confidentiality of any Confidential
Information which (a) is or becomes available to the public or others in the
industry generally (other than as a result of disclosure or inappropriate use,
or caused, by the Executive in violation of this Section 6.3) or (b) the
Executive is compelled to disclose under any applicable laws, regulations or
directives of any government agency, tribunal or authority having jurisdiction
in the matter or under subpoena. Except as expressly required in the performance
of his duties to the Company under this Agreement, the Executive shall not use
for his own benefit or disclose (or permit or cause the disclosure of) to any
Person,3 directly or indirectly, any Confidential Information unless such use or
disclosure has been specifically authorized in writing by the Company in
advance. During the Executive’s employment and as necessary to perform his
duties under Section 1.2, the Company will provide and grant the Executive
access to the Confidential Information. The Executive recognizes that any
Confidential Information is of a highly competitive value, will include
Confidential Information not previously provided the Executive and that the
Confidential Information could be used to the competitive and financial
detriment of the Company or its affiliates if misused or disclosed by the
Executive. The Company promises to provide access to the Confidential
Information only in exchange for the Executive’s promises contained herein,
expressly including the covenants in Sections 6.1, 6.2 and 6.4.



--------------------------------------------------------------------------------

2 For purposes of this Agreement, “Confidential Information” shall include trade
secrets and includes information acquired by the Executive in the course and
scope of his activities under this Agreement, including information acquired
from third parties, that (i) is not generally known or disseminated outside the
Company or its affiliates (such as non-public information), (ii) is designated
or marked by the Company or any of its affiliates as “confidential” or
reasonably should be considered confidential or proprietary, or (iii) the
Company or any of its affiliates indicates through its policies, procedures, or
other instructions should not be disclosed to anyone outside of the Company or
any of its affiliates. Without limiting the foregoing definitions, some examples
of Confidential Information under this Agreement include (a) matters of a
technical nature, such as scientific, trade or engineering secrets, “know-how”,
formulae, secret processes, inventions, and research and development plans or
projects regarding existing and prospective customers and products or services,
(b) information about costs, profits, markets, sales, customer lists, customer
needs, customer preferences and customer purchasing histories, supplier lists,
internal financial data, personnel evaluations, non-public information about
medical devices or products of the Company or any of its affiliates (including
future plans about them), information and material provided by third parties in
confidence and/or with nondisclosure restrictions, computer access passwords,
and internal market studies or surveys and (c) and any other information or
matters of a similar nature.


3 For purposes of this Agreement, “Person” shall include individuals or entities
such as corporations, partnerships, companies, firms, business organizations or
enterprises, and governmental or quasi-governmental bodies. 
 
7

--------------------------------------------------------------------------------




6.4   Inventions.


(a)    The Executive shall promptly and fully disclose to the Company any and
all ideas, improvements, discoveries and inventions, whether or not they are
believed to be patentable (“Inventions”), that the Executive conceives of or
first actually reduces to practice, either solely or jointly with others, during
the Executive’s employment with the Company or any of its affiliates, and that
relate to the business now or thereafter carried on or contemplated by the
Company or any of its affiliates or that result from any work performed by the
Executive for the Company or any of its affiliates.


(b)    The Executive acknowledges and agrees that all Inventions shall be the
sole and exclusive property of the Company (or its appropriate affiliate) and
are hereby assigned to the Company (or its appropriate affiliate). During the
term of the Executive’s employment with the Company (or any of its affiliates)
and thereafter, whenever requested to do so by the Company, the Executive shall
take such action as may be requested to execute and assign any and all
applications, assignments and other instruments that the Company shall deem
necessary or appropriate in order to apply for and obtain Letters Patent of the
United States and/or of any foreign countries for such Inventions and in order
to assign and convey to the Company (or any of its affiliates) or their nominees
the sole and exclusive right, title and interest in and to such Inventions.


(c)    The Company acknowledges and agrees that the provisions of this Section
6.4 do not apply to an Invention: (i) for which no equipment, supplies, or
facility of the Company of any of its affiliates or Confidential Information was
used; (ii) that was developed entirely on the Executive’s own time and does not
involve the use of Confidential Information; (iii) that does not relate directly
to the business of the Company or any of its affiliates or to the actual or
demonstrably anticipated research or development of the Company or any of its
affiliates; and (iv) that does not result from any work performed by the
Executive for the Company or any of its affiliates.


6.5   Return of Documents and Property. Upon termination of the Executive’s
employment for any reason, the Executive (or his heirs or personal
representatives) shall immediately deliver to the Company (a) all documents and
materials containing Confidential Information (including without limitation any
“soft” copies or computerized or electronic versions thereof) or otherwise
containing information relating to the business and affairs of the Company or
any of its affiliates (whether or not confidential), and (b) all other
documents, materials and other property belonging to the Company or any of its
affiliates that are in the possession or under the control of the Executive.

8

--------------------------------------------------------------------------------



6.6   Reasonableness; Remedies. The Executive acknowledges that each of the
restrictions set forth in this Article VI are reasonable and necessary for the
protection of the Company’s business and opportunities (and those of its
affiliates) and that a breach of any of the covenants contained in this Article
VI would result in material irreparable injury to the Company and its affiliates
for which there is no adequate remedy at law and that it will not be possible to
measure damages for such injuries precisely. Accordingly, the Company and its
affiliates shall be entitled to the remedies of injunction and specific
performance, or either of such remedies, as well as all other remedies to which
the Company or any of its affiliates may be entitled, at law, in equity or
otherwise, without the need for the posting of a bond or by the posting of the
minimum bond that may otherwise be required by law or court order.


6.7   Extension; Survival. The Executive and the Company agree that the time
periods identified in this Article VI will be stayed, and the Company’s
obligation to make any payments or provide any benefits under Article V shall be
suspended, during the period of any breach or violation by the Executive of the
covenants contained herein. The parties further agree that this Article VI shall
survive the termination or expiration of this Agreement for any reason. The
Executive acknowledges that his agreement to each of the provisions of this
Article VI is fundamental to the Company’s willingness to enter into this
Agreement and for it to provide for the severance and other benefits described
in Article V, none of which the Company was required to do prior to the date
hereof. Further, it is the express intent and desire of the parties for each
provision of this Article VI to be enforced to the fullest extent permitted by
law. If any part of this Article VI, or any provision hereof, is deemed illegal,
void, unenforceable or overly broad (including as to time, scope and geography),
the parties express desire is that such provision be reformed to the fullest
extent possible to ensure its enforceability or if such reformation is deemed
impossible then such provision shall be severed from this Agreement, but the
remainder of this Agreement (expressly including the other provisions of this
Article VI) shall remain in full force and effect.


VII.    MISCELLANEOUS


7.1   Notices. Any notice required or permitted under this Agreement shall be
given in writing and shall be deemed to have been effectively made or given if
personally delivered, or if sent via U.S. mail or recognized overnight delivery
service or sent via confirmed e-mail or facsimile to the other party at its
address set forth below in this Section 7.1, or at such other address as such
party may designate by written notice to the other party hereto. Any effective
notice hereunder shall be deemed given on the date personally delivered, three
business days after mailed via U.S. mail or one business day after it is sent
via overnight delivery service or via confirmed e-mail or facsimile, as the case
may be, to the following address:



 
If to the Company:
     
Raymond C. Kolls
 
Vice President and General Counsel
 
Orthofix International, N.V.
 
Huntersville Business Park
 
10115 Kincey Ave., Suite 250
 
Huntersville, NC 28708
 
Telephone No.: (704) 948-2620
 
Facsimile No.: (704) 948-2691
 
E-mail: raykolls@orthofix.com
     
If to the Executive:
     
At the Executive’s most recent address on file with the Company

 
9

--------------------------------------------------------------------------------



7.2   Severability. If an arbitrator or a court of competent jurisdiction
determines that any term or provision hereof is void, invalid or otherwise
unenforceable, (a) the remaining terms and provisions hereof shall be unimpaired
and (b) such arbitrator or court shall replace such void, invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the void,
invalid or unenforceable term or provision. For the avoidance of doubt, the
parties expressly intend that this provision extend to Article VI of this
Agreement.


7.3   Entire Agreement. This Agreement represents the entire agreement of the
parties with respect to the subject matter hereof and shall supersede any and
all previous contracts, arrangements or understandings between the Company and
the Executive relating to the Executive’s employment by the Company, expressly
including the Prior Agreement, which Prior Agreement is hereby terminated in its
entirety and of no further force and effect. The Executive expressly
acknowledges that he has no further rights, and hereby waives or forfeits any
and all rights he may have or may have had, under the Prior Agreement as a
result of its termination hereby, and the Company shall not have any obligation
to make any payments or satisfy any other liability to him thereunder. In the
event of any conflict between this Agreement and any other agreement between the
Executive and the Company, this Agreement shall control.  


7.4   Amendment; Modification. Except for changes in Base Salary, and
adjustments with respect to Incentive Compensation, made as provided in Article
II, this Agreement may be amended at any time only by mutual written agreement
of the Executive and the Company; provided, however, that, notwithstanding any
other provision of this Agreement to the contrary, if any provision of this
Agreement contravenes the final regulations or regulations anticipated to be
promulgated under Section 409A or any other guidance from the United States
Department of Treasury with respect to Section 409A, the Company may reform this
Agreement or any provision thereof (including, without limitation, an amendment
instituting a six-month waiting period before a distribution) or otherwise
incorporate the necessary provisions to maintain to the maximum extent
practicable the original intent of the provision without violating the
provisions of Section 409A to the extent that the Company, in its reasonable
discretion, shall determine.


7.5   Representations. The Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
the Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which the Executive is a party or by which he is bound, and (ii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of the Executive, enforceable in accordance
with its terms. The Executive hereby acknowledges and represents that he has
consulted with legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

10

--------------------------------------------------------------------------------



7.6   Governing Law; Jurisdiction. This Agreement shall be construed,
interpreted, and governed in accordance with the laws of the Commonwealth of
Massachusetts without regard to any provision of that Commonwealth’s rules on
the conflicts of law that might make applicable the law of a jurisdiction other
than that of the Commonwealth of Massachusetts.  Except as otherwise provided in
Section 7.2, all actions or proceedings arising out of this Agreement shall
exclusively be heard and determined in state or federal courts in the
Commonwealth of Massachusetts having appropriate jurisdiction. The parties
expressly consent to the exclusive jurisdiction of such courts in any such
action or proceeding and waive any objection to venue laid therein or any claim
for forum nonconveniens. 


7.7   Successors. This Agreement shall be binding upon and inure to the benefit
of, and shall be enforceable by the Executive, the Company, and their respective
heirs, executors, administrators, legal representatives, successors, and
assigns. Both parties agree that there are no third party beneficiaries to this
Agreement other than as expressly set forth in this Section 7.7.


7.8   Nonassignability. Neither this Agreement nor any right or interest
hereunder shall be assignable by the Executive, his beneficiaries, dependents or
legal representatives without the Company’s prior written consent; provided,
however, that nothing in this Section 7.8 shall preclude (a) the Executive from
designating a beneficiary to receive any benefit payable hereunder upon his
death or (b) the executors, administrators or other legal representatives of the
Executive or his estate from assigning any rights hereunder to the Person(s)
entitled thereto.


7.9   Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor shall there be any estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel. No such written waiver shall be deemed a
continuing waiver unless specifically stated therein, and each such waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver of such term or condition for the future or as to any act
other than that specifically waived.


7.10         Construction. The headings of articles or sections herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement. References to days
found herein shall be actual calendar days and not business days unless
expressly provided otherwise.


7.11         Counterparts. This Agreement may be executed by any of the parties
hereto in counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.

11

--------------------------------------------------------------------------------



7.12         Effectiveness. This Agreement shall be effective upon the Effective
Date when signed by the Executive and the Company.


7.13         Survival. Except as provided in Section 1.3 with respect to
expiration of the Term, Articles VI and VII shall survive the termination or
expiration of this Agreement for any reason.
 
12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
 
BLACKSTONE MEDICAL, INC.
 
EXECUTIVE
                     
/s/ Matthew V. Lyons
           
/s/ Matthew V. Lyons
 
Name:  
Matthew V. Lyons
               
Title:
President
     

 
 
13


--------------------------------------------------------------------------------